EXHIBIT 10.3


Supplementary Agreement


Party A: Xi’an TCH Energy Technology Co., Ltd. (hereinafter referred to as Party
A)
Address: No. 86, Gaoxin Road, Hi-tech Zone, Xi’an, Shaanxi Province
Legal Representative: Ku Guohua


Party B: Shenmu County Jiujiang Trading Co., Ltd. (hereinafter referred to as
Party B)
Address: Shagoumao Village, Xigou Office, Shenmu County
Legal Representative: Hao Ziwei


Through negotiation, both parties hereby agrees to sign this agreement as a
supplement to Cooperative Contract on Coke-oven Gas Power Generation
(‘Contract’) signed on May 14, 2009 between both parties as follows


In Article 2. 1
1.  
Party A shall supply energy saving services to Party B within agreed term. After
the term expires, Party A shall transfer the title of ownership of this power
generation project to Party B for free.

2.  
The above Article was omitted in typing and printing when the original Contact
was signed. This supplement agreement shall be interpreted together with the
Contract when parties read the Contract.



Both parties agree this supplement agreement is an integral part of the
Contract.
This contract has four original copies, and Party A and Party B shall keep two
copies each, and all have the same legal effect.
 
Party A: Xi’an TCH Energy Technology Co., Ltd. (seal)
Authorized agent: Zhou Yao
October 19, 2009
 
Party B: Shenmu County Jiujiang Trading Co., Ltd. (seal)
Authorized agent: He Ziwei
October 19, 2009
 
 

--------------------------------------------------------------------------------





